Per Curiam.
An undoubted distinction is made by the act of 1834, betwixt erecting and altering, adding to, or enlarging the public buildings. To do the first, requires the concurrence of the quarter sessions, and two consecutive grand juries, while the concurrence of only one is adequate to the latter. What is contemplated here, is undoubtedly a new erection; but the tenth section which requires successive approvals, is said to provide specifically only for erections in new counties. The legislature has not said so in terms, and indeed, the natural import of the words tends to a different conclusion. The commissioners are authorized, under the requisite sanctions, to erect public buildings “ when occasion shall require;” which undoubtedly looks to a power to rebuild, whenever the accommodation of the courts and county officers shall require it. It is clear, therefore, the commissioners would have no warrant to proceed.
Judgment affirmed.